DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of  Claims 1-19, drawn to a thermal sorption system, in the reply filed on September 13, 2021 is acknowledged. Claims 20-31, drawn to a method of cooling a directed energy apparatus, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 16:
The claim recites “control operation of the auxiliary cooling system”, whereas it should instead recite --control an operation of the auxiliary cooling system--.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a directed energy apparatus configured to generate bursts of heat to create a thermal load” (see claim 1); and
“an auxiliary cooling system […] configured to maintain the directed energy apparatus below a target temperature” (see claim 1).
The aforementioned limitations meet the three-prong test required by 35 U.S.C. § 112(f), as follows: 
The terms “directed energy apparatus” and “auxiliary cooling system” are generic placeholders that have no specific structural meaning.
The aforementioned generic placeholders are modified by functional language. Namely, the directed energy apparatus is “configured to generate bursts of heat to create a thermal load” and the auxiliary cooling system is “configured to maintain the directed energy apparatus below a target temperature”.
The aforementioned generic placeholders are not modified by sufficient structures or materials to perform the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The directed energy apparatus appears to correspond to a directed energy weapons system, such as laser, electro-laser and microwave systems.1
The auxiliary cooling system appears to include an auxiliary evaporator, or can be either a vapor-compression based system, or a complex compound sorbent based system.2
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 9, the claim recites “wherein each pulse of the plurality of refrigerant pulses lasts for a pulse period of 5-30 seconds”. However, it should be noted that claim 1, from which claim 9 depends, recites “wherein the absorption cycle comprises a plurality of refrigerant pulses, which each pulse within the absorption cycle including a pulse of refrigerant followed by a rest  period”. It is unclear whether claim 9 only requires the “pulse of refrigerant”, per se, to last for 5-30 seconds, or if the claim requires both the “pulse of refrigerant” and “the rest period” (i.e. combined) to last for 5-30 seconds. In other words, claim 9 appears to cover the following two different interpretations: A) an interpretation where the pulse of the refrigerant, per se, lasts for 5-30 seconds, whereas the rest period can be any other time interval; or B) an interpretation where the combined “pulse of refrigerant” and “rest period” last for a total of 5-30 seconds. A review of the specification3 shows the following:
“[0029]   As described below, the system may be configured by an electronic controller to provide a burst discharge for cooling a device or product in a very short period of time. In one embodiment, each absorption period, which provides the burst cooling of the complex compound may be The absorption period may also be divided into multiple "pulse periods". For example, one absorption period of 25 seconds may be made up of three pulses of absorption for five seconds each, with a five second rest between each pulse. Other numbers of pulses within the absorption period, or number of rest periods are also contemplated. For example, the number of pulses within an absorption period may be 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 or more pulses per absorption period. The pulse periods may be between 5-10, 5-20 or 5-30 seconds long each in some embodiments.”
	As outlined above, the specification does not appear to clarify whether the pulse period includes the “rest period”, or if it only includes the “pulse of refrigerant”, per se. Although the specification describes that the absorption period may be divided into multiple “pulse periods”, which each absorption period being divided between “pulses of absorption” and “rest periods between each pulse”, the specification appears to describe the claimed pulse period time as part of “other numbers of pulses within the absorption period, or number of rest periods”. Therefore, since the claimed pulse period time can be ambiguously interpreted as: A) not including the rest period, and B) including the rest period, the claim is considered indefinite under 35 U.S.C. § 112(b).
	As per claim 10, it should be noted that the claim also presents the same issues as claim 9, wherein it is unclear whether the time for the pulse period includes the “rest period”. Therefore, claim 10 is also considered indefinite.
Allowable Subject Matter and Reasons for Allowance
Claims 1-8 and 11-19 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each 4  Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim 1. The closest prior art references are: Stannard et al. (US 20130047639 A1), herein Stannard; and Rubinstein et al. (US 20160252285 A1), herein Rubinstein. Said prior art references provide teachings and suggestions for some, but not all, of the claimed subject matter as follows.
As per the prior art of Stannard, the prior art discloses a thermal sorption system (see figure 1) configured to provide cooling to an energy apparatus (a vehicle or engine; see 130 in figure 1), the system comprising: at least one sorber (116 or 118) comprising a complex compound sorbent (NH3) configured to absorb and desorb refrigerant (see absorption cycle shown in figure 1); at least one heat source (104) thermally connected to the at least one sorber (116 or 118); one or more condensers (108) in fluid communication with the at least one sorber (see figure 1); one or more evaporators (110 or 114) in fluid communication with the at least one sorber (see figure 1); an energy apparatus (the vehicle or engine) configured to generate bursts of heat to create a thermal load (at 130 and/or 103-105), wherein the energy apparatus is in thermal communication with the evaporator (via 120, 122  and 128); an auxiliary cooling system (126) in thermal communication with the energy apparatus (as shown in figure 1), wherein the auxiliary cooling system (126) is configured to maintain the energy apparatus below a target temperature (see first sentence of paragraph 18); and a controller (128) configured to: receive a predetermined signal related to the directed energy apparatus (see block 402 in figure 4), and activate a valve (at step 404), in of 402), to begin an absorption cycle (at steps 406-414).
However, Stannard may not explicitly disclose wherein the energy system is a directed weapons system such as a laser, electro-laser, or microwave weapons system. Stannard also fails to disclose wherein the absorption cycle comprises a plurality of refrigerant pulses, nor wherein the controller is a burst mode controller.
Moreover, although Rubinstein provides a generic teaching for a pulse width modulated control of a solenoid valve (see figure 5), Rubinstein fails to teach, suggest, or provide a motivation for modifying Stannard to arrive at the claimed invention. Moreover, neither Rubinstein nor Stannard provide a teaching, suggestion, or motivation to modify the prior art to include a directed energy weapon. There are no prior art teachings that would otherwise supplement or substitute the teachings of Stannard or Rubinstein to arrive at the claimed invention. The prior art fails to teach the directed energy weapon, and fails to provide a motivation for modifying the prior art teachings to arrive at the claimed invention with regards to the plurality of refrigerant pulses in combination with all the other claimed elements. 
It should also be noted that the intended purpose and operating principles of Stannard and Rubinstein require the specific arrangement of the components (e.g. the vehicle engine) disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to the prior art to arrive at the claimed invention would be based on improper hindsight, and would render the prior art inoperable for its intended purpose. Assuming arguendo, replacing the engine of Stannard with a directed energy weapon would change the principles of operation thereof, since it would require completely redesigning the structure of the system in a manner contrary to the original intended purpose thereof. For instance, removing the engine in lieu of a directed energy prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of claims 1-19 over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 42 of the Specification, as filed on October 8, 2019.
        2 See paragraph 50, id.
        3 See paragraph 29 of the Specification, as filed on October 8, 2019.
        4 See 37 CFR 1.111(b) and MPEP § 707.07(a).